The opinion of the court was delivered by
Redfield, J.
The objection to the use of the words An-no Domini, in the caption of the indictment, cannot prevail. The abbreviations A. D., standing for these same words, were considered sufficient in an indictment, State v. Hodgeden, 3 Vt. R. 481, a fortiori, the words themselves should be. These words have become literally English by adoption. The same is true of a very considerable number of terms in the language. Most of these adopted terms have changed their costume, while others have not. <! Phenomenon” and “ memorandum,” are as strictly English, as any terms of the most purely Saxon derivation. Others are not the less so because they still retain their foreign dress, e. g. fro tempore, sine die, nemine contradicente, bona fide, An-no Domini, as well as, ennui, sang froid, beaux, capapie, tete-a-tete, and thousands of others, which are well understood by mere English readers.
It may be observed that this is merely superfluous and might well be rejected as surplusage, there being no other era in use, in this country, in our judicial, or other public proceedings.
The caption of a bill of indictment is no part of the presentment of the grand jury. It is merely the record of the court, and might be wholly omitted. Tire minute of the clerk of the time when the bill was found, and the record of the court would supply the defect. So, too, if the preface of the bill, which formerly contained the names of the jurors, is defective or false, it may be corrected by reference to the other records of the term.
This disposes of all the objections raised, except the description of the color of the horse. It was wholly unnecessary to describe the color of the animal. But, if such description was given, it must be considered a descriptive allegation, doubtless, and cannot be rejected as surplus-age. But the colors named in this bill are the same, *652and if the allegation, in regard to color, had been that the horse was of some color, that he was of one of the primary colors, it is not perceived how this could have been any good ground of arresting judgment. If the proof on trial did not correspond with the description, it would be ground for acquittal, but no ground of arresting judgment.
The exceptions having been overruled, sentenced was passed.